Citation Nr: 0406754	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  01-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound to muscle group XI on the left, with history 
of thrombophlebitis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for a shell fragment wound to muscle group XIV of the 
right thigh, from February 20, 2003.

3.  Entitlement to a compensable evaluation for a shell 
fragment wound to muscle group XIV of the right thigh, for a 
period prior to February 20, 2003.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
January 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in August 2001, 
when it was remanded for additional development.  The case 
was returned to the Board, and, in October 2002, the Board 
undertook additional development of the appellant's claims 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
However, 38 C.F.R. § 19.9(a)(2) was thereafter invalidated by 
the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit").  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In July 2003, the case was again remanded 
by the Board to the RO for initial consideration of the 
additional evidence.

In an August 2003 rating decision, the appellant was awarded 
an increased evaluation for his service-connected shell 
fragment wound to muscle group XIV of the right thigh, from 
zero to 10 percent disabling, effective from February 20, 
2003.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  The appellant's shell fragment wound to muscle group XI 
on the left, with history of thrombophlebitis, is currently 
manifested by episodes of pain and swelling in his left leg 
resulting from no more than moderately severe injury.

4.  The appellant's shell fragment wound to muscle group XIV 
of the right thigh is manifested by slight loss of function 
due to pain.

5.  Prior to February 20, 2003, the appellant's shell 
fragment wound to muscle group XIV of the right thigh was 
manifested by slight loss of function due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a shell fragment 
wound to muscle group XI on the left, with history of 
thrombophlebitis, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 4.104, 4.118, Diagnostic 
Codes 5311, 7121, 7800, 7801, 7802, 7803, 7804, 7805 (2003). 

2.  The criteria for an increased rating for a shell fragment 
wound to muscle group XIV of the right thigh, currently 
evaluated as 10 percent disabling, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 4.118, 
Diagnostic Codes 5314, 7800, 7801, 7802, 7803, 7804, 7805 
(2003).

3.  The criteria for a 10 percent rating, but no higher, for 
a shell fragment wound to muscle group XIV of the right 
thigh, for a period prior to February 20, 2003, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, 4.118, Diagnostic Codes 5314, 7800, 7801, 7802, 7803, 
7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Testimony at a December 1973 medical board hearing indicates 
that the appellant's service medical records pertaining to 
his injuries in Vietnam had been missing from the file 
containing his remaining service medical records since 
approximately 1969.  

The appellant's available service medical records show that 
the appellant was hospitalized from April 1973 to July 1973.  
He had been hospitalized in 1968 for abdominal and left leg 
gunshot wounds received in Vietnam.  His course was 
complicated by a pulmonary embolus, which was thought to be 
the result of the shrapnel injury to his left leg.  In late 
1970 he fractured his right tibia while hunting.  In April 
1971, shortly after the cast was removed, he was hospitalized 
for clinical and radiographic impression of a pulmonary 
embolus, although his lung scan was within normal limits.  He 
was anticoagulated at that time with Coumadin.  Coumadin was 
discontinued after one month.  In July 1971 he was admitted 
again for left popliteal pain and calf and ankle edema, due 
to recurrent thrombophlebitis.  A venogram at that time was 
within normal limits.  He was continued on anticoagulants.  
The appellant was hospitalized again from August 1971 to 
October 1971.  He was admitted with left pleuritic chest pain 
and gave a history of left lower extremity pain, which had 
persisted for two weeks prior to admission.  A lung scan 
showed no evidence of pulmonary emboli.  It was felt that the 
appellant had pleurisy with viral pneumonia.  Despite this 
impression, anticoagulants were continued.  A repeat lung 
scan in September 1971 was also within normal limits.  

The appellant required re-admission from January 1973 to 
February 1973 secondary to Coumadin induced 
hypoprothrombinemia.  The appellant was transferred to Fort 
Knox, Kentucky for a Medical Board.  Shortly after his 
arrival, he was admitted because of severe bleeding to his 
soft tissues, due to being over-anticoagulated with Coumadin.  
Because of family illness, he was called away from Fort Knox.  
He ran out of Coumadin for two weeks with recurrence of 
swelling and pain in the left calf.  In April 1973 he had 
recurrence of the onset of left-sided pleuritic chest pain 
with dyspnea on exertion and pain in his left calf.  He was 
hospitalized again.  On admission there was tenderness but no 
erythema over the left calf and the popliteal region and the 
medial aspect of his left thigh.  Neurological and skin 
lymphatics were within normal limits.  A pulmonary 
arteriogram was performed.  The study was completely within 
normal limits.  The appellant continued to have pain in his 
left calf and thigh region but slowly improved.  Diagnoses 
included shrapnel injury to the left leg in 1968; recurrent 
thrombophlebitis, secondary to shrapnel wounds of the left 
leg with possible pulmonary embolus; and status post 
subcutaneous and interstitial bleeding secondary to 
Coumadin's hypoprothrombinemia.  

In July 1973 the appellant was hospitalized again.  He 
developed swelling in his left arm, hand, and fingers.  He 
was diagnosed with subcutaneous bleeding secondary to 
hypothrombinemia of Coumadin.  Coumadin was discontinued 
because the appellant had had three episodes of bleeding in 
the previous six months but no documented evidence of 
thrombophlebitis in the previous eleven months.  In October 
1973 it was noted that the appellant had suffered multiple 
shrapnel injuries to both legs in July 1968 with surgical 
extraction of the shrapnel at a field hospital.  

On examination, there were healed lacerations across the 
medial aspect of his left knee, across the distal anterior 
aspect of the right thigh, and in three areas on the 
posterior aspect of the left calf.  There was no deep 
swelling or rubor of either extremity.  At three inches below 
the tibial tuberosity, his left leg measured 15-3/8 inches, 
and his right leg measured 15-1/2 inches.  He had good pulses 
peripherally and no edema.  At the appellant's November 1974 
separation examination, the examiner noted a positive Homan's 
sign in the left leg.  The appellant had had multiple 
admissions since 1968 for recurrent thrombophlebitis of the 
left leg.  He had been assigned a permanent physical profile 
in January 1974.  The examiner diagnosed recurrent 
thrombophlebitis of the left leg.

At an April 1975 VA examination, the appellant reported that 
he had sustained a shell fragment wound of the left lower leg 
in combat in Vietnam.  He developed thrombophlebitis in the 
left leg and was placed on a permanent physical profile.  He 
took anticoagulants but no other medications.  He complained 
that his left leg hurt constantly.  He often had blood clots, 
and he had a limp.  Following prolonged standing or sitting, 
his leg hurt and he was unable to walk.  His leg swelled 
frequently.  He was unable to walk any appreciable distance 
or stand for a prolonged period of time because of swelling 
and pain in his left leg.  His left foot often swelled to the 
extent that he was unable to wear shoes.  He noticed 
intermittent erythema of his left leg when it swelled.  He 
also noticed some venous cording of the left upper foreleg.  
When his leg became swollen, it was painful to walk any 
distance.  He walked without support and with a moderate 
limp.  The examiner noted some moderate swelling and 
tenderness of the left foreleg but no erythema or increased 
temperature.  The left calf measured one-half inch more than 
the right calf.  There was no erythema or cording.  There 
were faded one-half inch scars of the anterior aspect of the 
left distal foreleg and of the posterior aspect of the 
proximal left foreleg.  The scars, which were secondary to 
shell fragment wounds, were barely perceptible.  There was 
full range of motion of all the joints.  There was no 
neurological deficit or atrophy.  The musculature was well 
developed.  X-ray examination of the left tibia showed no 
bony or soft tissue abnormality.  The examiner diagnosed 
recurrent thrombophlebitis of the left leg and scars of the 
left leg secondary to shell fragment wounds.

In an April 2000 statement, C. C., M.D., (Dr. C.) stated that 
he had treated the appellant for eight years.  Dr. C. noted 
that the appellant had suffered to gunshot wounds to the 
abdomen in Vietnam as well as a shrapnel injury to the left 
lower extremity in the thigh and knee region.  He had chronic 
pain and swelling in his left lower extremity secondary to 
his old war injuries and retained shrapnel.

In May 2000 Dr. C. treated the appellant for marked swelling 
in the left lower extremity with standing or walking more 
than two blocks.  Mild edema of the left lower extremity was 
noted.

At a July 2000 VA arteries, veins, and miscellaneous 
examination, the appellant reported suffering shrapnel wounds 
to his left leg while serving in Vietnam.  He was diagnosed 
with phlebitis.  He complained of problems with walking.  If 
he walked long distances his left leg became swollen, tight, 
and painful, and his left foot became swollen.  He also had 
some aching in his right upper thigh, but his right leg was 
not injured.  He had developed a limp because of the 
tightness and pain in his left leg.  He was unable to wear 
tennis shoes because of the swelling in his left foot.  He 
wore boots with support stockings.  There were several small, 
healed scars over the lower leg and medial and posterior 
thigh.  There was slight tenderness of the left calf, but 
there was no edema.  Peripheral pulses were good.  There were 
no skin changes, ulcers, or signs of any insufficiency of the 
left leg.  The examiner diagnosed shrapnel wounds to the 
upper and lower left leg.

In August 2000 the appellant was treated as a VA outpatient 
for chronic pain in his left leg.  He reported a history of a 
shrapnel injury to his left leg which caused excessive pain 
on long walking as well as swelling of the extremity on 
prolonged standing.  There was no edema.  Decreased pulses 
over the left ankle were noted.  The examiner diagnosed left 
leg swelling by history, secondary to history of shrapnel 
injury.

At an October 2001 VA muscles examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
reported having been hit with shrapnel in the left leg and 
left thigh while serving in Vietnam.  He was evacuated to a 
hospital and shrapnel was removed.  He was hospitalized for 
five to six weeks before being returned to the front line.  
He also developed thrombophlebitis with an embolus to the 
lung.  He was hospitalized for approximately ten days.  He 
had pain in his left thigh and left leg.  Cramps in his left 
leg made it difficult to walk.  The appellant reported no 
flare-ups of his disability.  The appellant had injuries to 
the left calf gastrocnemius, left posterior thigh, and left 
vastus medialis.  The appellant had symptoms of muscle pain.  
He reported that his activity was not limited by fatigue or 
inability to move joints.  The joints were not interfered 
with and were not injured.  There were no tumors of the 
muscle.  The examiner found no tissue loss.  There was a one-
centimeter scar over the left lateral gastrocnemius in the 
calf.  There was a one-centimeter scar in the left vastus 
medialis and left thigh anteriorly.  No adhesions were 
detected.  There was no tendon damage.  There was no bone, 
joint, or nerve damage.  Muscle strength was good.  There no 
muscle herniation.  There was little if any loss of muscle 
function.  The muscle group could move the joint through the 
normal range of motion.  The muscle group could move the 
joint independently.  There was the ability of the muscle to 
move the joint.  Joint function was not affected.  X-ray 
examination was normal.  The diagnosis was shrapnel injuries 
to the left thigh and left calf with no loss of function due 
to pain.

At a February 2003 VA muscles examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
reported having been hit with shrapnel in the calf of each 
leg in 1967 while serving in Vietnam.  The shrapnel was 
removed at a field hospital.  He was off duty for six weeks 
and then back to duty.  He complained that his left calf 
swelled and became sore.  He described his left leg as his 
biggest problem.  He had pain and occasionally took Tylenol.  
He had occasional flare ups.  He did not know what factors 
precipitated or alleviated flare-ups.  

The appellant had injuries to the left lateral gastrocnemius 
in the calf and the vastus medialis in the left thigh.  There 
was a one-centimeter scar in the left vastus medialis and 
left anterior thigh.  On the right anterior leg there was 
three scars, two-centimeters in length and barely 
discernable.  In the left thigh, there was a hardly 
discernable scar.  On the left leg, there were three one-
centimeters scars, all of which were hardly discernable even 
with palpation.  There was no discoloration from the scars.  
The scars were not depressed or elevated.  They appeared the 
same as the surrounding tissue.  No adhesions were detected.  
There was no tendon damage.  There was no bone, joint, or 
nerve damage.  Muscle strength was excellent.  There no 
muscle herniation.  There was no loss of muscle function.  
The muscle group could move the joint through the normal 
range of motion.  The muscle group could move the joint 
independently.  There was not any disability noted.  There 
was no joint disability.  X-ray examination of the hip showed 
degenerative changes.  The diagnosis was shrapnel injuries to 
both lower extremities with slight loss of function due to 
pain.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received on April 25, 2000.  Thereafter, in a 
rating decision dated in November 2000 the appellant's claims 
for increased ratings were denied.  Only after that rating 
action was promulgated did the AOJ, on July 18, 2003, provide 
notice to the appellant regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 18, 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant in August 2003.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Indeed, the Board notes that the appellant 
responded to the July 18, 2003 letter by stating that he had 
no additional evidence to submit.  Further, in the 
readjudication by the AOJ that resulted in the preparation of 
the August 2003 SSOC, the appellant was awarded an increased 
evaluation for his service-connected shell fragment wound to 
muscle group XIV of the right thigh, from zero to 10 percent 
disabling, effective from February 20, 2003.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Further, as mentioned above, the 
appellant responded to the July 18, 2003 letter by indicated 
that he had no additional evidence to submit.

The Board notes that the July 18, 2003 letter to the 
appellant properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
30 days, it also expressly notified the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Moreover, a 
recently enacted amendment to the VCAA clarified that the 
one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the RO has obtained the 
appellant's service medical records and has obtained records 
of VA and private medical treatment identified by the 
appellant.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain a medical examination, that duty was fulfilled by 
providing VA examinations to the appellant in July 2000, 
October 2001, and February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate the claims.  See 38 C.F.R. § 
3.159(d) (2003).  Having determined that the duties to inform 
and assist the appellant have been fulfilled, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

Regarding musculoskeletal disabilities, such as the 
appellant's shell fragment wounds, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2003); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2003).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2003).  For rating purposes, the muscle groups of 
the pelvic girdle and thigh are in a separate anatomical 
region from the muscle groups of the foot and leg.  38 C.F.R. 
§ 4.55(b) (2003).

The type of injury associated with a slight muscle disability 
is described as being from a simple wound of muscle without 
debridement or infection.  History should include a 
superficial wound with brief treatment and return to duty.  
The wound should have healed with good functional results and 
without cardinal signs or symptoms of muscle disability.  
Objective findings should include minimal scarring and no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) 
(2003).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include small or linear entrance 
and (if present) exit scars, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2003).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2003).

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Palpation of the muscles shows loss of deep fascia 
or of muscle substance or soft flabby muscles in the wound 
area.  38 C.F.R. § 4.56(d)(4) (2003).


1.  Muscle group XI on the left, with history of 
thrombophlebitis.  

The appellant suffered a shrapnel wound to his left calf-
Muscle Group XI.  Muscle Group XI affects propulsion of the 
foot, plantar flexion of the foot, flexion of the toes, 
flexion of the knee, and stabilization of the arch of the 
foot.  It includes the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris muscles.  Under Diagnostic Code 
5311, moderately severe disability warrants a 20 percent 
disability rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2003).  A 30 percent disability rating requires severe 
disability.  Id.

As noted above, records of original inservice treatment of 
the appellant's shell fragment wounds are not available.  The 
VA examinations show that the appellant's symptoms consist 
primarily of episodes of pain and swelling in his left lower 
leg.  Muscle strength was good to excellent.  There was no 
muscle herniation, tendon damage, tissue loss, or loss of 
muscle function.  There was no bone, joint, or nerve damage.  
Joint function was not affected.  Although some of the 
appellant's service medical records are missing, it does not 
appear that the shrapnel wound to his left calf was a 
through-and-through wound or a deep-penetrating wound.  There 
appears to have been no shattering of bone as a result of the 
shrapnel.  The scars of the appellant's left calf were not 
ragged, depressed, adherent.  Other signs of severe muscle 
injury were also absent.  Accordingly, a 20 percent 
disability rating for a moderately severe injury to Muscle 
Group XI is appropriate.  In reaching this conclusion, the 
Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain; 
however, particularly since the appellant's disability is 
manifested primarily by episodes of pain.  Accordingly, the 
Board finds that a 20 percent disability rating considers the 
appellant's functional loss, pain, and weakness resulting 
from his shrapnel wound to Muscle Group XI of the left leg.  
Because the appellant is assigned currently a 20 percent 
disability rating, the preponderance of the evidence is 
against an increased disability rating.

The Board has considered assigning a separate disability 
rating for the appellant's history of thrombophlebitis of the 
left leg.  The appellant experiences recurrent edema of his 
left calf or aching and fatigue in his leg after prolonged 
standing or walking.  Under Diagnostic Code 7121, post-
phlebitic syndrome of any etiology is rated as 10 percent 
disabling based upon findings of intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, relieved by elevation of the extremity 
or compression hosiery, attributed to venous disease.  To 
assign a separate rating for thrombophlebitis in this case 
would constitute impermissible pyramiding because the 
appellant's symptoms of thrombophlebitis overlap with the 
cardinal signs and symptoms of muscle disability.  Indeed, in 
this case, the appellant's symptoms appear to resemble more 
closely the symptoms described by the 10 percent rating for 
post-phlebitic syndrome than the symptoms of the assigned 20 
percent disability rating for a moderately injury to Muscle 
Group XI.  Accordingly, a separate rating for 
thrombophlebitis is not permitted.  See 38 C.F.R. § 4.14 
(2003) ("The evaluation of the same disability under various 
diagnoses is to be avoided.").

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, there is no evidence that the 
appellant is entitled to a separate disability rating for 
either of the scars on his left foreleg.  Medical records, 
including VA examination reports, have consistently indicated 
that the scars are well healed.  There is no indication that 
the scars are tender.  Although the appellant has limitation 
of function of his left leg, these symptoms have been 
attributed to muscular problems and thrombophlebitis, not to 
his scars.  Accordingly, the preponderance of the evidence is 
against a separate disability rating for the scars on the 
appellant's left calf.


2.  Shell fragment wound to muscle group XIV of the right 
thigh

The appellant also suffered a shell fragment wound to his 
right thigh-Muscle Group XIV.  Muscle Group XIV affects 
extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee.  It includes the sartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris muscles.  Under 
Diagnostic Code 5314, slight disability warrants a 
noncompensable rating.  38 C.F.R. § 4.73, Diagnostic Code 
5314 (2003).  A 10 percent disability rating is assigned for 
moderate disability.  Id.  A 30 percent disability rating 
requires moderately severe disability.  Id.

As noted above, records of original inservice treatment of 
the appellant's shell fragment wounds are not available.  The 
VA examinations, including examinations in July 2000 and 
February 2003 show that the appellant's symptoms consist 
primarily of pain in his right thigh.  Muscle strength was 
good to excellent.  There was no muscle herniation, tendon 
damage, tissue loss, or loss of muscle function.  There was 
no bone, joint, or nerve damage.  Joint function was not 
affected.  Although some of the appellant's service medical 
records are missing, it does not appear that the shrapnel 
wound to his right thigh was a through-and-through wound or a 
deep-penetrating wound.  There is no evidence of an inability 
to keep up with work requirements due to the injury of his 
right thigh.  The scars of the appellant's right thigh were 
well healed and barely discernable.  Other signs of 
moderately severe muscle injury were also absent.  

Because the appellant has at least one of the cardinal signs 
of muscle injury, pain in his right thigh, a 10 percent 
disability rating for a moderate injury to Muscle Group XIV 
is appropriate.  In reaching this conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain; however, particularly since 
the appellant's disability is manifested primarily by pain.  
Accordingly, the Board finds that a 10 percent disability 
rating considers the appellant's functional loss, pain, and 
weakness resulting from his shrapnel wound to Muscle Group 
XIV of the right leg.  Because the appellant is assigned 
currently a 10 percent disability rating, the preponderance 
of the evidence is against increasing his currently assigned 
rating.  However, because the appellant's level of disability 
more nearly approximates the criteria for moderate disability 
than the criteria for slight disability, a 10 percent rating 
for that period is warranted for the period prior to February 
20, 2003.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, there is no evidence that the 
appellant is entitled to a separate disability rating at any 
time for either of the scars on his right thigh.  Medical 
records, including VA examination reports, have consistently 
indicated that the scars are well healed.  They have been 
described as barely discernable.  There is no indication that 
the scars are tender.  Although the appellant has limitation 
of function of his right leg, these symptoms have been 
attributed to muscular problems, not to his scars.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scars on the appellant's 
right thigh.











								(CONTINUED ON NEXT 
PAGE)

ORDER

Entitlement to an increased rating for a shell fragment wound 
to muscle group XI on the left, with history of 
thrombophlebitis, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased rating for a shell fragment wound 
to muscle group XIV of the right thigh, currently evaluated 
as 10 percent disabling, is denied.

Entitlement to a 10 percent rating, but no higher, for a 
shell fragment wound to muscle group XIV of the right thigh, 
for a period prior to February 20, 2003, is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



